DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: the added limitation “wherein the active layer, the source electrode, and the drain electrode are provided in a same layer,” as recited in claim 1, lines 17-18, is redundant because this limitation is identical to the immediately preceding limitation “wherein the active layer; the source electrode, and the drain electrode are provided in a same layer,” as recited in claim 1, lines 15-16.  One of the two instances of this limitation should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2015/0187860 A1).
Regarding claim 1, Seo shows in Figs. 3, 4 and related text a thin film transistor ([0062], lines 1-7), comprising: a metal conductive pattern layer 110/120/130 ([0064], lines 1-3) disposed on a base substrate (“Substrate”); an interlayer insulating layer 140 ([0065], lines 1-2), a metal oxide layer 150/155 ([0067]-[0069]), a gate insulating layer 160 ([0070], lines 1-2), and a gate electrode 170 ([0070], lines 2-3), which are sequentially disposed on the base substrate having the metal conductive pattern layer, and a connection portion 180 ([0073], lines 1-3); 
wherein the metal conductive pattern layer includes: a light shielding pattern 110 ([0063], lines 5-6 and [0075], lines 5-6), a source signal line 120 ([0063], line 2), and a drain signal line 130 ([0063], line 2); 
the metal oxide layer includes a source electrode 155 (left) ([0068], lines 1-3), a drain electrode 155 (right) ([0068], lines 1-3), and an active layer 150 ([0067], lines 1-5) between the source electrode and the drain electrode and being in direct contact with the source electrode and the drain electrode; 
an orthographic projection of the active layer on the base substrate has an overlapping region with an orthographic projection of the light shielding pattern on the base substrate; and 
the source electrode extends through the interlayer insulating layer to connect to the source signal line, and the drain electrode extends through the interlayer insulating layer to connect to the drain signal line; 

wherein the drain electrode is connected (i.e., indirectly physically connected) to the gate electrode through the connection portion, and an orthographic projection of the connection portion on the base substrate covers the orthographic projection of the light shielding pattern on the base substrate ([0073], lines 1-3).
Regarding claim 2, Seo shows the orthographic projection of the light shielding pattern on the base substrate covers the orthographic projection of the active layer on the base substrate (Fig. 3).
Regarding claim 3, Seo shows the light shielding pattern is connected (i.e., indirectly physically connected) to the source signal line (Figs. 3, 4); or 
the light shielding pattern is connected (i.e., indirectly physically connected) to the drain signal line (Figs. 3, 4).
Regarding claim 4, Seo discloses the active layer is made of a metal oxide (e.g., indium gallium zinc oxide (IGZO)) constituting the metal oxide layer, and the source electrode and the drain electrode include a metal (e.g., In, Ga and/or Zn) that is transformed from the metal oxide by a conductor transforming process ([0067]-[0069]).
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 8: “The amendments may be supported by Figure 5 and the third paragraph in page 11 of the Specification as originally filed, for example.”
In response, according to Applicant’s Specification (Brief Description of the Drawings), “Figure 5 is a cross-sectional view of an array substrate corresponding to the pixel driving circuit as shown in Figure 4 according to an embodiment of the present disclosure.”  It is respectfully submitted that the array substrate is a non-elected invention.  Claims 5-10, drawn to an array substrate, have been withdrawn accordingly. Amendments to claim 1, drawn to a thin film transistor (TFT), must be supported by at least one of the TFT embodiments depicted in Figures 2 and 3 together with the corresponding description in Applicant’s specification.  In the instant case, the insulating layer (unhatched and without a reference numeral) serving as the topmost layer in each of Figures 2 and 3 is able to support “a connection portion” as claimed in claim 1.
Applicant argues on page 9: “Seo does not teach a connection portion, which is used to connect a gate electrode with a drain electrode, nor does Seo disclose a structural relationship between a connection portion with a light shielding pattern.  Seo at least failed to disclose the follows: a connection portion, the drain electrode is connected to the gate electrode through the connection portion, and an orthographic projection of the connection portion on the base substrate covers the orthographic projection of the light shielding pattern on the base substrate.”
In response, Seo teaches a connection portion 180 ([0073], lines 1-3).  The drain electrode 155 (right side) is indirectly physically connected to the gate electrode 170 through the connection portion 180.  Seo discloses: “A protective layer 180 is formed to cover a switching TFT and the conductive line 155” ([0073], lines 1-2).  Seo therefore teaches an orthographic projection of the connection portion 180 on the base substrate 
It is noted that indirectly physically connected falls within the scope of the term “connect” as described on page 6, lines 3-5 of Applicant’s Specification: “The word of ‘connect’ or ‘couple’ and the like is not limited to physical or mechanical connections, but may include electrical connections, whether direct or indirect.”  Applicant is reminded of the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).
In conclusion, it is respectfully submitted that Seo teaches “a connection portion” and “the drain electrode is connected to the gate electrode through the connection portion, and an orthographic projection of the connection portion on the base substrate covers the orthographic projection of the light shielding pattern on the base substrate” as recited in claim 1.  Accordingly, the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2015/0187860 A1) is being maintained by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811